DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are currently under examination.
Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US17/49832, filed 09/01/2017, is acknowledged. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/510,572, filed 05/24/2017, and 62/382,490, filed 09/01/2016, are acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 10, 11, 17, 18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of copending Application No. 15/872,449 in view of Tomkins et al. (USPN 20070288410 A1; Pub.Date 12/13/2007; Fil.Date 06/06/2007). This is a provisional nonstatutory double patenting rejection.
 Although the claims at issue are not identical, they are not patentably distinct from each other because each of said systems and methods is drawn to a medical imaging device or system and method of using it with the acquisition of image data from a patient from an imaging sensor such an MRI and a processor receiving and processing the data using a neural network to produce an image of the patient. Additionally, the instant application claims a display for displaying the image of the patient after processing as disclosed in the copending Application 15/872,449 ([0069]-[0070]) which is also commonly known in the art as also taught by Tomkins ([0199]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-12, 14, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins et al. (USPN 20070288410 A1; Pub.Date 12/13/2007; Fil.Date 06/06/2007).
Regarding claim 1, Tomkins teaches within the field of signal enhancement (Title and abstract and [0002]) the processing of signal obtained from a subject with the use of an imaging device ([0007] “input signal obtained from a subject” wherein the signals are image data [0017] “image taken from an image sensor” as “an ultra-sound image, a magnetic resonant image, a computer tomography image, an X-ray image, a gamma ray image, an infra-red image or an image from a digital camera” with [0092]-[0094] “signal processing apparatus” as a part of a ”resultant imaging system” as in [0193] and wherein each technology having its own sensor domain, RF signal domain, X/gamma radiation domain, ultrasound domain or optical domain to acquire specific signal). Therefore, one of ordinary skill in the art would recognize as obvious Tomkins teaching the use of a medical imaging system which is comprising an image sensor configured to acquire image data from a patient, wherein the image data is in a sensor domain ([0007] and [0017] and exemplified with the optical digital camera as in [0130], wherein a processor in different embodiments ([0092]-[0094] “signal processing apparatus” as in [0184]) configured to receive the sensor data from the image sensor ([0093] “data handling module configured to accept an input signal and prepare the input signal for subsequent analysis”, and also in [0168]) and to transform the sensor data from the sensor domain to an image domain using a neural network ([0094] “a neural network processing module that comprises at least one neural network. Each neural network is optimally trained to transform an input signal of a subject to an output signal of the subject“ for images of the subject as in [0095] “images”) to produce an image of the patient ([0094]-[0095] signal as “images” of the patient as signals to enhance using neural network as in [0096] “to achieve the desired signal enhancement “ reading on providing an enhanced image of the patient, as performed in [0198] for transforming one image to an enhanced image). Tomkins teaches also a display configured to display the image of the patient ([0199] “system 852 can produce a plurality of images from the same input image” wherein the output images have been simulated by the “resultant neural network”).
Regarding independent claim 3, as discussed above for claim 1, Tomkins teaches a system with image data taken from an image sensor as acquired by a medical imaging device ([0017]) with specific sensor for acquiring imaging data  ([0007] and [0017] and exemplified with the optical digital camera as in [0130], wherein the image data are obtained/taken from the image sensor associated to each of the imaging technology ([0017] such as  MRI coils, ultrasound probe, CT detector, gamma detector, infra-red imaging device...) therefore reading on the system comprising an input configured to receive sensor data in a sensor domain from an image sensor ([0017] imaging field or technology, each having its own sensor domain, RF signal domain, X/gamma radiation domain, ultrasound domain or optical domain, wherein the sensor data corresponds to a captured image ([0017]); and with Tomkins teaching as discussed in claim 1, a processor in different embodiments ([0092]-[0094] “signal processing apparatus” as in configured to receive the sensor data from the image sensor ([0093] “data handling module configured to accept an input signal and prepare the input signal for subsequent analysis”, and also in [0168]) and to transform the sensor data from the sensor domain to an image domain using a neural network ([0094] “a neural network processing module that comprises at least one neural network. Each neural network is optimally trained to transform an input signal of a subject to an output signal of the subject” for images of the subject as in [0095] “images”).
Regarding claim 11, as discussed for claim 1, Tomkins teaches systems and methods to use them (title and abstract) therefore a method comprising: generating, with an image sensor, sensor data in a sensor domain, wherein the sensor data corresponds to a captured image ([0007] “input signal obtained from a subject” wherein the signals are image data [0017] “image taken from an image sensor” as “an ultra-sound image, a magnetic resonant image, a computer tomography image, an X-ray image, a gamma ray image, an infra-red image or an image from a digital camera” with therefore the image sensor being the image signal sensing of the imaging device, MRI coils, X-ray/gamma detector, ultrasound probe, optical camera with [0092]-[0094] “signal processing apparatus” as a part of a ”resultant imaging system” as in [0193]), then receiving, with a processor, the sensor data from the image sensor ([0092]-[0094] “signal processing apparatus” as in [0184] with[0093] “data handling module configured to accept an input signal and prepare the input signal for subsequent analysis”, and also in [0168]) and executing, with the processor, instructions for transforming the sensor data from a sensor domain to an image domain using a neural network to produce the captured image ([0017] imaging field or technology, each having its own sensor type and sensor domain, RF signal domain, X/gamma radiation domain, ultrasound domain or optical domain, [0094] “a neural network processing module that comprises at least one neural network. Each neural network is optimally trained to transform an input signal of a subject to an output signal of the subject“ for images of the subject as in [0095] “images” wherein [0094]-[0095] signal as “images” of the patient as signals to enhance using neural network as in [0096] “to achieve the desired signal 
Regarding claim 18, as discussed in claim 11 and claim 1, Tomkins teaches a system ([0017]) with specific sensor for acquiring imaging data  ([0007] and [0017] and exemplified with the optical digital camera as in [0130], wherein the image data are obtained/taken from the image sensor associated to each of the imaging technology ([0017] such as  MRI coils, ultrasound probe, CT detector, gamma detector, infra-red imaging device...) with a processor, the sensor data from the image sensor ([0092]-[0094] “signal processing apparatus” as in [0184] with[0093] “data handling module configured to accept an input signal and prepare the input signal for subsequent analysis”, and also in [0168]) and configured to execute instructions for transforming the data from a first domain ([0017] imaging field or technology, each having its own sensor type and sensor domain, RF signal domain, X/gamma radiation domain, ultrasound domain or optical domain) to a second domain using a neural network to produce the captured image ([0094] “a neural network processing module that comprises at least one neural network. Each neural network is optimally trained to transform an input signal of a subject to an output signal of the subject“ for images of the subject as in [0095] “images” wherein [0094]-[0095] signal as “images” of the patient as signals to enhance using neural network as in [0096] “to achieve the desired signal enhancement “ reading on providing an enhanced image of the patient, as performed in [0198] for transforming one image to an enhanced image, wherein the second domain is the image domain).
Regarding the dependent claims 2, 4, 5, 7, 10, 12, 14, 19, 21, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Tomkins.
Regarding claims 2 and 10, Tomkins teaches the capture of the image data from MRI device, X-ray or gamma radiation device, ultrasound imaging device and infra-red image device ([0017]) therefore each of the device implicitly disclosing the use of the corresponding imaging 
 Regarding claims 4, 12 and 19, Tomkins teaches applying, a plurality of fully connected layers of the neural network to the sensor data to produce a matrix ([0021], [0164]-[0165] neural network with “first chromosome layer” and “second chromosome layer” with multiple hidden layers with the second chromosome layer “arranged in a chromosome matrix with a plurality of rows and columns” with Fig.6A and 6B with connected layers as in [0164] “the nodes between these two hidden layers are always fully connected”).
Regarding claim 5, Tomkins teaches the neural network perfoming method ([0129]) with several layers with use of multiple hidden layers ([0164]) with the generic approach for multiple layers method for neural network ([0117]) wherein each hidden layer is defined with weighted performance defining a matrix for the layer in addition with an “activation or transfer function” ([0117]) or conversion function ([0134]) as activation function therefore reading on a first hidden layer configured to operate on sensor data using matrix multiplication followed by an activation function. Additionally, Tomkins teaches also at least one second hidden layer ([0164]) with the second hidden layer producing a matrix from the first layer with the transfer matrix having the dimensions of the connection between the different layers to provide the final image of the patient (Fig.1 and claim 23 and [0131], [0165]) therefore reading on a second hidden layer configured to produce the matrix from the first hidden layer, wherein the matrix has dimensions corresponding to dimensions of the sensor data as claimed.
Regarding claims 7, 14 and 21, Tomkins teaches claim 12 and teaches also the use of a transfer function between the hidden layers for the neural network as being “l. hyperbolic tangent sigmoid transfer function” (Figs. 2, 4, [0144] and claim 23)

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins et al. (USPN 20070288410 A1; Pub.Date 12/13/2007; Fil.Date 06/06/2007) as applied to claims .
Tomkins teaches a system and method as set forth above. Tomkins teaches the limitations of claim 5 as included within claims 13 and 20.
Tomkins does not specifically teach an input layer configured to separate real components of the sensor data from imaginary components of the sensor data and to concatenate the real components and the imaginary components to produce an input vector; and wherein the first hidden layer is applied to the input vector as in claims 6, 13 and 20.
However, Smith teaches within the same field of endeavor of image enhancement using neural network (Title, abstract and Fig.1 with imager and neural network and col.3 2nd ¶) with the use of hidden layers with the neural network (col.4 last ¶ to col.5 1st ¶ “hidden units”) and with applications of modification of the neural networks presented with imaging data of complex forms with initial separation of the real and imaginary parts of the data and concatenation of the vectors for processing  (col.9 last ¶ to col.10 first ¶ “complex numbers may be handled by separating the real and imaginary parts and mapping each separately and concatenating the vectors, the network may have neurons with three or more states...“ and “ the systems could be used for various applications ... by neural network type computers”) therefore reading on an input layer configured to separate real components of the sensor data from imaginary components of the sensor data and to concatenate the real components and the imaginary components to produce an input vector. Additionally, Abrishamkar teaches that such signal processing of complex signals within neural network is performed within hidden layers ([0035], [0070]) within the neural network, therefore teaching wherein the first hidden layer is applied to the input vector as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Tomkins modified with an input layer configured to separate real components of the sensor data from imaginary components of the nd ¶).

 Claims 8, 9, 15, 16, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins et al. (USPN 20070288410 A1; Pub.Date 12/13/2007; Fil.Date 06/06/2007) as applied to claims 1-5, 7, 10-12, 14, 18, 19, 21 and further in view of Han (PRMLSS 2015 deconvolutions in Convolutional Neural Networks - Downloaded on 05-08-2016 – Internet access: http://www.aisociety.kr/prml/PRMLSS_2015_deconvolution.pdf ).
Tomkins teaches a system and method as set forth above. Tomkins teaches the limitations of claims 4, 12 and 19 as included within claims 8, 15 and 22.
Tomkins does not specifically teach applying, with a plurality of convolutional layers of the neural network, a predetermined number of convolutional filters to the matrix as in claims 8, 15 and 22.
However, Han teaches within the same field of endeavor of image analysis/image recognition (Title, slides 2 and 10 initial image) the generic design of convolutional neural network 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Tomkins modified with a plurality of convolutional layers of the neural network, a predetermined number of convolutional filters to the matrix, since one of ordinary skill in the art would recognize that using 3X3 convolutional filter within the convolutional layers of a CNN neural network for image analysis was known in the art as taught by Han. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tomkins and Han teach the use of neural network for processing images. The motivation would have been to ideally improve the neural network efficiency and training speed, as suggested by Han (slides 8 and 10).
Regarding the dependent claims 9, 16 and 23, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Tomkins and Han.
Han additionally teaches applying, with a deconvolutional layer of the neural network (slides 14-15 for generic deconvolutional layer applied to a CNN network and slides 54-56), a predetermined number of deconvolutional filters to a convolutional layer of the plurality of convolutional layers (slides 54-56 with deconvolution filter being fixed as in slide 41 and applied to a predetermined number of layers) to produce image data in the image domain that corresponds to the captured image (to reconstruct image corresponding to the captured image as in slides 54-56 and 62-63).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Tomkins modified with applying, with a deconvolutional layer of the neural network, a predetermined number of deconvolutional filters to a convolutional layer of the plurality of convolutional layers to produce image data in the image .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkins et al. (USPN 20070288410 A1; Pub.Date 12/13/2007; Fil.Date 06/06/2007) as applied to claims 1-5, 7, 10-12, 14, 18, 19, 21 and further in view of DeCharms (USPN 20130211238 A1; Pub.Date 08/15/2013; Fil.Date 10/26/2012).
Tomkins teaches a system and method as set forth above. Tomkins teaches the limitations of claim 11 with the disclosure of analyzing images such as MRI images ([0017]).
While one of ordinary skill in the art would know the conventional function of an MRI system which applies generic pulse sequences to a samples, then detect the MR signals responses from the samples when exposed to the pulse sequences and analyzing these responses to generate image data, Tomkins does not specifically teach applying, with a magnetic resonance imaging system, a magnetic resonance pulse sequence to a sample; detecting, with the magnetic resonance imaging system, responsive magnetic resonance signals generated by the sample in response to the magnetic resonance pulse sequence; and sampling the responsive magnetic resonance signals to generate the sensor data as in claim 17.
However, DeCharms teaches within the same field of endeavor of imaging using an MRI and processing the MRI image with neural network (Title and abstract and [0776] with analysis of activity patterns) the MRI imaging process with the application of MRI pulse sequences on the patient (Fig.1 MRI scanner 100 applying pulse sequence as in [0198] on the patient), detect and collect electronic signals associated with data collection software 110 that produces raw scan 
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Tomkins modified with applying, with a magnetic resonance imaging system, a magnetic resonance pulse sequence to a sample, detecting, with the magnetic resonance imaging system, responsive magnetic resonance signals generated by the sample in response to the magnetic resonance pulse sequence, and sampling the responsive magnetic resonance signals to generate the sensor data, since one of ordinary skill in the art would recognize that generic functions of an MRI imaging device with applying, with a magnetic resonance imaging system, a magnetic resonance pulse sequence to a sample, detecting, with the magnetic resonance imaging system, responsive magnetic resonance signals generated by the sample in response to the magnetic resonance pulse sequence, and sampling the responsive magnetic resonance signals to generate the sensor data were commonly known and routinely used in the art of MRI imaging as taught by DeChamps. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tomkins and DeChamps both teach the use of neural network for processing images for MRI. The motivation would have been to ideally direct the image analysis for functional diagnosis such as for brain activity monitoring or assessment, as suggested by DeChamps ([0010]-[0014]).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785